DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology “said” and “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding Claim 10, reference to the size of a “refrigerator” renders the claim indefinite.  Refrigerators can come in a variety of sizes from a small dorm/hotel room to an industrial restaurant size.  The reference to the refrigerator does not define a definite size.  Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 12, 13, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2018/0042186 to Menachem KOP.
Regarding Claims 1, 10 and 18, KOP teaches a hydroponic plant grow cabinet and method comprising a housing (KOP paragraphs [0064] and [0026], abandon building, indoor facility isolated from outdoor conditions, satisfies limitation of “housing” and “cabinet”), said housing comprising a main plant growing chamber (KOP Fig. 1 and 4); and at least one module of plant growing pod stands placed in the main chamber of the housing (KOP Fig. 4 #2), wherein each stand comprises in vertical direction a multitude of plant grow pods (KOP Fig. 4 #43); A main tank (KOP Fig. 4 #2) comprising a nutrient growing solution; wherein the nutrient 
Regarding Claim 2, KOP teaches the aperture of each pod is located at its bottom and wherein the nutrient solution fed into the top-most pod is fed through bottom apertures of pods from pods above to pods below (KOP Fig. 4).
Regarding Claim 7, KOP teaches comprising a controller (KOP #135, paragraph [0111]) configured to maintain suitable conditions for growing plants.
Regarding Claim 8, KOP teaches the controller is configured to adjust at least one of plant watering, temperature, humidity, air circulation and lighting based on user input (KOP paragraph [0111]).
Regarding Claim 12, KOP teaches ambient conditions within the cabinet are programmable separately for daytime and night-time and/or for seasonal cycles (KOP is capable of being programmed via controller paragraph [0111]).
Regarding Claim 13, KOP teaches wherein the plant grow pods are arranged on each stand in an angularly offset configuration (KOP Fig. 4 #43 angled) so as to align the aperture of each upper pod (KOP Fig. 4 #52) with a top opening (KOP Fig. 3 #9 enters #42 at a “top opening”, the claim language does not limit the top opening to the structural opening in the receptacle that #19 grows through) of each subsequent lower pod.
Regarding Claim 16, KOP teaches each plant growing pod comprises an opening (KOP Fig. 4 top opening of #43) in its top surface and wherein the diameter of the aperture (KOP Fig. 4 #52) is smaller than the diameter of the opening of the pod.
Regarding Claim 17, KOP teaches wherein the subsequent pods are arranged on each stand so as to align the aperture of the top pod with the opening of the lower pod (KOP Fig. 4, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0042186 to Menachem KOP in view of U.S. Patent No. 5,315,834 to Garunts et al.
Regarding Claim 3, KOP is silent on teaching a pre-growing chamber configured to house seeds and/or seedlings and comprising a holder module for receiving several seed and/or seedling growing cups.  However, Garunts teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pre-growing chamber configured to house seeds and/or seedlings and comprising a holder module for receiving several seed and/or seedling growing cups (Garunt Fig. 1 #4).  It would have been obvious to one of ordinary skill in the art to modify the teachings of KOP with the teachings of Garunts at the time of the invention for to germinate seeds and grow roots in an alternate dark condition as taught by Garunts.  The modification is merely the application of a known technique to a known device ready for improvement.
to be fed further into the pre-growing chamber (KOP Fig. 4 #54 teaches collection in reservoir, italics indicates functional language the structure of KOP is “Capable of”).
Regarding Claims 5 and 19, KOP as modified teaches the nutrient solution fed into the pre-growing chamber is configured to be collected onto a solution pan and the excess solution is configured to be fed into the main tank (Garunts water in tray #4 collects and satisfies the broad nature of the limitation since applicant doesn’t claim the structural components that perform the collecting and feeding).

Claims 8, 9, 11, 20, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0042186 to Menachem KOP in view of U.S. Patent Pub. No. 2018/0242539 to Bhattacharya et al.
Regarding Claims 8, 21 and 22, KOP teaches a controller, but is silent on explicitly teaching comprising a network communication component configured to communicate with a user device and wherein the hydroponic plant grow cabinet is configured to send through the network communication component status and alarm messages to the user device.  However, Bhattacharya teaches the general knowledge of one of ordinary skill in the art that it is known to provide a network communication component configured to communicate with a user device and wherein the hydroponic plant grow cabinet is configured to send through the network communication component status and alarm messages to the user device (Bhattacharya abstract, paragraph [0012], claim 10).  It would have been obvious to one of ordinary skill in the art to modify the teachings of KOP with the teachings of Bhattacharya at the time of the invention for automated and optimized control.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Regarding Claim 11, KOP as modified teaches further comprising a loudspeaker configured for at least one of playing alarms, messages and playing music to plants (Bhattacharya paragraph [0017] and [0022]).  Further modify the teachings of KOP with the teachings of Bhattacharya at the time of the invention to provide enhanced growth as taught by Bhattacharya. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results
Regarding Claims 20 and 23, KOP as modified teaches the hydroponic plant grow cabinet is further configured to send information to the user device, said information relating to at least one of status of the hydroponic plant grow cabinet and/or status of its individual components; status of the plants growing in the hydroponic plant growth cabinet; request to perform a maintenance action on the hydroponic plant grow cabinet (Bhattacharya abstract, paragraph [0012], claim 10).
Regarding Claim 24, KOP as modified teaches the hydroponic plant grow cabinet is further configured to adjust at least one of plant growing parameters in response to input via the user device. (Bhattacharya abstract, paragraph [0012], claim 10)

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0042186 to Menachem KOP in view of U.S. Patent No. 4,779,378 to Mason.
Regarding Claim 14, KOP is silent on the plant grow pods are arranged in a spiral pattern on each stand, wherein each lower pod is arranged with a an angular offset with respect 
Regarding Claim 15, KOP as modified teaches the aperture is at the bottom of each pod and wherein the lower part of each pod above the aperture is funnel-shaped (Mason Fig. 9 #8 and #18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is a teaching of the general knowledge of one of ordinary skill in the art of the known controlled plant growth environments and pod towers:
U.S. Patent Pub. No. 2016/0316643; U.S. Patent No. D400,822; U.S. Patent Pub. No. 2013/0333287; U.S. Patent No. 10,334,791; U.S. Patent Pub. No. 2019/0133026; U.S. Patent No. D306,985: U.S. Patent Pub. No. 2015/0305258.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



08 June 2021